                              CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of December 2020, a copy of the foregoing was

electronically filed with the Court and served upon all Counsel of record by first class mail and

electronic mail to the following:

                       Rizwan (Rizzy) Qureshi, Esq.
                       rqureshi@reedsmith.com
                       Reed Smith LLP
                       1301 K Street, N.W.
                       Suite 1000 – East Tower
                       Washington, D.C. 20005-3373
                       Counsel for Petitioner


                                                      /s Joe R. Reeder
                                                      Joe R. Reeder
